Citation Nr: 0217274	
Decision Date: 12/01/02    Archive Date: 12/12/02

DOCKET NO.  99-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
November 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision by the RO in Detroit, 
Michigan, which, in pertinent part, denied service 
connection for degenerative disc disease of the lumbar 
spine. 

REMAND

In his VA Form 9 (substantive appeal) received in August 
1999, the veteran indicated that he wanted a hearing before 
a member of the Board at the RO (i.e. a Travel Board 
hearing).  A Travel Board hearing was initially scheduled in 
October 2002, but in October 2002, his representative 
requested that such hearing be rescheduled.  In November 
2002, the motion to reschedule the veteran's Travel Board 
hearing was granted.  Such a hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be 
returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




